Citation Nr: 0201087	
Decision Date: 02/01/02    Archive Date: 02/11/02

DOCKET NO.  97-24 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
back condition.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his uncle


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The veteran served on active duty from May 1975 to June 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which found that the veteran had not 
submitted new and material evidence sufficient to reopen the 
claim for service connection for a back condition.  

In February 1999, a hearing was held before the undersigned, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 2001).  

In June 1999, the Board denied the aforementioned claim, 
finding that the veteran had not submitted new and material 
evidence to reopen the claim for service connection for a 
back condition.  Thereafter, he appealed the denial to the 
United States Court of Appeals for Veterans Claims (Court).  

In March 2001, while the case was pending at the Court, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (VCAA) was enacted.  The 
aforementioned June 1999 Board decision was vacated and 
remanded to the Board for further compliance with directives 
that were specified by the Court.  

This case is now ready for appellate review.  




FINDINGS OF FACT

1.  Service connection for a back condition was denied by 
December 1978 rating decision.  The veteran was notified of 
this decision the same month and did not perfect an appeal.  

2.  Evidence submitted since the December 1978 rating 
decision includes (1) the appellant's contentions, including 
those raised at personal hearings in 1997 and 1999; (2) 
medical records from Edward Genovese, M.D., dated from August 
to October 1977; (3) an operation report from Plantation 
General Hospital dated in September 1977; (4) medical records 
from Grafton Sieber, M.D., dated from October 1994 to 
February 1995; (5) a September 1978 report of physical 
examination by Dr. Seiber at Plantation General Hospital; and 
(6) testimony from the veteran's uncle.  

3.  The evidence received since the December 1978 rating 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The December 1978 rating decision denying service 
connection for a back condition is final.  38 U.S.C.A. 
§ 7105(b) and (c) (West 1991); 38 C.F.R. § 3.160(d) (2001).  

2.  Evidence received since the December 1978 rating decision 
denying entitlement to service connection for a back 
condition is not new and material evidence, and the claim is 
not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156(a) (2001).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In November 1977, the veteran filed a claim for service 
connection for a back condition.  He stated that he injured 
his back and groin in 1975.  He submitted an individual sick 
slip dated in July 1975, which indicated under remarks "nuts 
and groin."  He also submitted a note from Grafton Sieber, 
M.D., dated in October 1977, indicating that the veteran was 
unable to return to work because of back surgery.  

The RO obtained the veteran's service medical records which 
showed no complaints, findings, or diagnoses for a back 
disorder.  The groin injury referenced by the veteran was 
documented in the service medical records as a scrotal 
contusion.  He had been hit in the left testicle one week 
earlier.  On the Report of Medical History completed by the 
veteran in 1975, he denied having recurrent back pain.  
Clinical evaluation of the spine was normal.   

The RO obtained the veteran's treatment records from Edward 
Genovese, M.D., dated from July 1977 to February 1978, a 
letter from Dr. Genovese dated in July 1977, and an operation 
report from Plantation General Hospital dated in September 
1977.  These records indicated that the veteran injured his 
back in March 1977 when he was working at a construction site 
and lifting a heavy object.  He underwent physical therapy 
from Dr. Stein, returned to work, and then experienced 
increasing pain.  He denied any history of prior trauma.  He 
underwent laminectomy of L5-S1 and L4-5 and diskectomy of L5-
S1 and L4-5.  

An April 1978 rating decision denied the veteran's claim.  In 
July 1978, the RO received additional medical records from 
Dr. Genovese and Plantation General Hospital dated from April 
to October 1977.  Hospitalization records from April 1977 
indicated that the veteran had injured his back on the job 
approximately one month earlier and then reinjured his back 
by twisting it.  He denied a past history of back problems.  
A lumbar myelogram in September 1977 showed changes 
consistent with a herniated disc lateralized toward the left 
side of the L5-S1 interspace.  An epidural venogram in 
September 1977 showed evidence of right-sided L5-S1 disc 
problems. 

In November 1978, the veteran filed another claim for service 
connection for a back condition.  A December 1978 rating 
decision denied this claim.  A letter dated that same month 
notified him of the denial and he filed a notice of 
disagreement (NOD) received by VA in January 1979.  The 
statement of the case (SOC) issued to him in February 1979 
indicated that his claim was denied based on the absence of 
inservice treatment for a back injury and the well-documented 
evidence of a back injury after service discharge.  He did 
not file a VA Form 9 or any correspondence that could be 
construed as a substantive appeal within the year after 
notice of the December 1978 rating decision.

In March 1997, the veteran requested that his claim be 
reopened.  He stated that he had had problems with his back 
ever since his 1977 surgery.  He submitted duplicates of his 
medical records from Dr. Genovese dated in 1977.  He also 
submitted a report of physical examination conducted by Dr. 
Sieber at Plantation General Hospital in September 1978.  It 
was indicated that he had had another accident in August 1978 
and had severe back pain.  He stated that he was doing quite 
well before that accident.  The admitting diagnosis was acute 
low back strain.

An April 1997 rating decision found that the veteran had not 
submitted new and material evidence to reopen his claim.  
With his NOD, he submitted medical records from Dr. Sieber 
dated from October 1994 to February 1995.  He sought 
treatment from Dr. Sieber in October 1994 after a September 
1994 injury in which he lost control of his vehicle, hit a 
concrete wall, was ejected from the vehicle, and then was hit 
in the back by a semi-truck.  Three days later, he developed 
severe low back pain.  The veteran's 1977 surgery, as 
discussed above, was noted.  It was also indicated that he 
had been involved in automobile accidents in 1978 and 1980 
with resulting back pain that had improved.  He had done well 
and worked in maintenance and roofing, including "heavy 
work."  Magnetic resonance imaging (MRI) in October 1994 
showed advanced desiccation of the L4-5 and L5-S1 discs with 
central and bilateral protrusion at L4-5 and L5-S1.  He 
underwent physical therapy.

In his substantive appeal, the veteran stated that he had 
injured his back while overseas in Panama.  He maintained 
that the post-service accidents only aggravated the back 
condition.  He maintained that he had not been given the 
benefit of the doubt.  He submitted duplicates of his medical 
records from Dr. Genovese dated in 1977. 

In October 1997, the veteran testified before a hearing 
officer at the RO.  He testified that he injured his back in 
Panama when he fell down a cliff during a night 
reconnaissance mission.  He stated he hurt his back and groin 
at that time.  He maintained that he was treated by a medic 
and might have been hospitalized.  He was provided medication 
for ten days.  He stated that when he indicated on his 
separation examination during service that he had been 
hospitalized, he was referring to the back injury.  He stated 
his back continued to bother him during and after service.  
He went to the VA Medical Center in Miami for treatment, but 
was told he could not be treated.  He argued that he did not 
incur any other back injuries between service and the 1977 
surgery.  He related he had constantly had problems with his 
back since that surgery.  He maintained the post-service 
automobile accidents aggravated the old injury.  He had 
recently undergone surgery on his back.

In February 1999, the veteran had a hearing before the Board.  
His contentions regarding the inservice back injury, post-
service treatment, and post-service injuries were consistent 
with those discussed above.  His uncle testified that he 
first recalled the veteran complaining about his back after 
service, but the veteran did tell him that he had fallen 
during service while carrying a M60 machine gun. 




II. Legal Analysis

A.  Duty to Assist

During the pendency of this claim, there was a substantial 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
Regulations have recently been adopted that effectuate the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, § 7(a), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
Supp. 2001); see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  This new law specifically provides that "[n]othing 
in this section shall be construed to require the Secretary 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured . . . ."  
38 U.S.C.A. § 5103A(f) (West Supp. 2001).  

The final regulations implementing the VCAA likewise apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  These 
new regulations do not apply to this claim, which was filed 
before August 29, 2001.

VA has fulfilled the notice and duty to assist requirements 
as they pertain to this particular case.  See 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).  For instance, the veteran was notified of 
the information necessary to substantiate his claim.  He  was 
informed in his notice letter of April 1997, to read the 
attached rating decision which explained why the RO reached 
the decision that it did.  He received a June 1997 SOC and 
November 1997 supplemental statement of the case indicating 
what was needed to submit new and material evidence in 
support of his claim.  See 38 U.S.C.A. § 5103 (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(a)-(b)).  VA has no 
outstanding duty to inform him that any additional 
information or evidence is needed. 

The RO received the veteran's private treatment records from 
a private physician, and there is nothing that would suggest 
the existence of unobtained evidence that might provide 
information that could serve to reopen the finally denied 
claim.  See Graves v. Brown, 6 Vet. App. 166, 171 (1994); see 
also 38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c)).  The veteran indicated in his NOD 
of June 1997, that VA records from the outpatient clinic 
should be checked.  However, in his initial claim for service 
connection filed in November 1977, he related only treatment 
received by a private physician, whose records were obtained.  
There is no basis for speculating that VA treatment records 
from 1976 or 1977 exist.  If the veteran referenced no VA 
treatment in 1977, the indication is that any available VA 
treatment was since 1977.  Therefore, it appears that no VA 
treatment records from 1977 or before exist.  Moreover, the 
veteran testified that he sought treatment for his back at 
the VA Medical Center in Miami between his separation from 
service in June 1976 and the treatment from a private 
physician in April 1977.  He stated that he was denied 
treatment by VA.  There is no reason to think that treatment 
records would exist.  If the veteran were denied treatment as 
he claims, there would be no treatment records in existence.

The appellant has not been afforded a VA examination.  A VA 
examination is required when such an examination or opinion 
is necessary to make a decision on the claim.  Since he has 
not submitted new and material evidence to reopen this claim, 
an examination or opinion is not warranted.  38 U.S.C.A. § 
5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)).  The Secretary is not required to provide 
assistance if no reasonable possibility exists that such 
assistance would aid in substantiating a claim.  See 
38 U.S.C.A. § 5103A(a)(2) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(d)).  

The requirements of the VCAA have been substantially met by 
the RO, and there would be no possible benefit to remanding 
this case to the RO for its consideration of the requirements 
of the VCAA in the first instance.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  Under the circumstances, 
adjudication of this appeal without referral to the RO for 
consideration under VCAA poses no harm or prejudice to the 
veteran. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.  Additionally, the Board's consideration of 
the VCAA regulations in the first instance is not prejudicial 
to the veteran because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

B.  Application of laws to facts

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West Supp. 2001); 38 C.F.R. § 3.303(a) (2001).  

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the veteran is notified 
of the decision.  38 C.F.R. § 3.104(a) (2001).  Such a 
decision is not subject to revision on the same factual basis 
except by a duly constituted appellate authority.  Id.  The 
veteran has one year from notification of a decision of the 
agency of original jurisdiction to file a NOD with the 
decision, and the decision becomes final if a NOD is not 
filed within that time.  38 U.S.C.A. § 7105(b),(c) (West 
1991); 38 C.F.R. §§ 3.160(d), 20.302(a) (2001).  

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

In the December 1978 rating decision, the RO denied, on the 
merits, the veteran's  claim for service connection for a 
back condition.  A letter from the RO, advising the veteran 
of that decision and of appellate rights and procedures, was 
issued in December 1978.  He submitted a NOD in January 1979, 
and he was provided a SOC in February 1979.  However, an 
appeal is not perfected until a timely and adequate 
substantive appeal is submitted.  38 C.F.R. §§ 20.200, 
20.202, 20.302(b) (2001).  No further correspondence was 
received from the veteran within the appeal period.  The 
appellant did not appeal the December 1978 decision; 
therefore, it is final.  38 U.S.C.A. § 7105 (West 1991).

In order to determine whether new and material evidence has 
been presented, the Board looks to the last final 
disallowance of this claim.  In December 1978, there was no 
competent evidence establishing that a disability was 
incurred in or aggravated by service,  

The evidence received subsequent to the December 1978 rating 
decision is presumed credible for the purposes of reopening 
the veteran's claim unless it is inherently false or untrue, 
or it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

The evidence received subsequent to December 1978 is the 
following:  (1) the veteran's contentions, including those 
raised at personal hearings in 1997 and 1999; (2) medical 
records from Dr. Genovese dated from August to October 1977; 
(3) an operation report from Plantation General Hospital 
dated in September 1977; (4) medical records from Dr. Sieber 
dated from October 1994 to February 1995; (5) a report of 
physical examination by Dr. Sieber at Plantation General 
Hospital dated in September 1978; and (6) testimony from the 
veteran's uncle.

To the extent that the veteran contends that he has residuals 
of an inservice back injury, this evidence is not new.  He 
has not submitted any new contentions regarding these claims; 
he has merely, at best, repeated his prior assertions.  This 
evidence is cumulative of evidence associated with the claims 
file at the time of the December 1978 rating decision and is 
not new for purposes of reopening a claim.

The medical records from Dr. Genovese (#2) and the operation 
report from Plantation General Hospital (#3) are also not 
new.  These records were copies of records previously 
associated with the claims file at the time of the December 
1978 rating decision.  This evidence is therefore duplicative 
and not new for purposes of reopening a claim.

The rest of the evidence received since December 1978, as 
detailed above, is new in that it was not previously of 
record.  It is necessary, therefore, to decide if this 
evidence is material.  To be material, it must bear directly 
and substantially on the merits of each essential element 
that was a basis for the prior denial.  Because the veteran 
is seeking to establish service connection for residuals of a 
back injury, material evidence would be significant evidence 
that bore substantially and directly on the existence of a 
current back disability and of a relationship between that 
disability and a disease or injury in military service.  

None of the new evidence is material.  The medical records 
from Dr. Sieber show continued treatment for a back disorder.  
This treatment is directly related, however, to a back injury 
the veteran sustained in 1994.  In contrast to his current 
claim that he has never stopped having back pain since 
service, it was noted in Dr. Sieber's records that the 
appellant had completely recovered from back injuries 
received in 1978 and 1980 and had had no problems until the 
1994 injury. 

The new evidence showing current treatment for a back 
disorder is not so significant that it requires reopening of 
the veteran's claim.  This evidence is not significant by 
itself, since it merely reflects diagnosis of a current back 
condition without relating it to the veteran's service.  This 
evidence is also not significant when considered in 
conjunction with the evidence previously of record, since the 
prior evidence showed (1) no back complaints or treatment 
during service and (2) the veteran's denial of back trauma or 
problems prior to the 1977 job injury.  In fact, none of the 
post-service medical evidence contains a report by the 
veteran of an inservice back injury. 

The veteran's contention that he has a back disability as a 
result of his military service is neither material nor 
competent evidence.  There is no evidence that he possesses 
the requisite medical knowledge to render a probative opinion 
on a matter requiring medical expertise.  See Edenfield v. 
Brown, 8 Vet. App. 384, 388 (1995); Robinette, 8 Vet. App. 
at 74; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

The veteran has also claimed continuity of symptomatology in 
that he testified that he had problems with his back during 
service or within the year after and that these problems have 
continued ever since.  However, as indicated above, the 
medical records from 1977 showed the veteran's denial of a 
history of back problems or trauma prior to the first post-
service back injury in 1977.  He also denied experiencing 
recurrent back pain upon his separation from service.  He has 
also explicitly denied experiencing continuity of 
symptomatology, in that Dr. Sieber's records show that he 
essentially had no problems between the 1980 back injury and 
the 1994 back injury.  This means that the "new" 
allegations of continuity of symptomatology are not so 
significant that they require reopening this claim.

The testimony by the veteran's uncle is also not material.  
The veteran related to him that he had injured his back 
during service.  Even accepting the fact that the veteran 
reported such a history, the contemporaneous evidence 
(service medical records) and the evidence from his first 
post-service year contradict that reported history.  
Moreover, this testimony is not significant in light of the 
lack of any medical evidence relating the veteran's post-
service back disorder to his period of military service, 
including the alleged injury. 

Accordingly, the Board finds that the evidence received 
subsequent to December 1978 is not new and material and does 
not serve to reopen the veteran's claim for service 
connection for a back condition.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156(a) (2001).



ORDER

As new and material evidence has not been received to reopen 
the veteran's claim for service connection for a back 
condition, the claim is not reopened, and the appeal is 
denied.






		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

